Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) The phrase 5-fluorouracil derivatives” is indefinite because one skilled in the art cannot say what the metes and bounds are. It is suggested to replace the phrase 5-fluorouracil derivatives, characterized in the structure is shown in” with “compound of” to point out what is intended. The structural formula and definitions of the variables fully defines the claimed compound. Appropriate correction of the dependent claims is also required.
ii) The definitions of Ra and Rb are unclear. Ra is defined as a mono-, di-, tri-, tetra- or penta-substituted group, in which the substituent group is alkoxy or fluorine-substituted alkoxy. The definition does not say what the actual group Ra is. It only states what it is substituted by. The specification states that this a phenyl group substituted by alkoxy or fluoroalkoxy but the term “phenyl” has been deleted from the claims. Is Ra simply the substituent alkoxy or fluoroalkoxy (see claim 3)? If so, the claims do not make this intention clear. Also what are these groups 
iii) In the definitions of L1 and L2, it is unclear to which end each of the -CH=CH- or -O-CH2- is attached to. A clarification is required.
iv) Also in the definition of L2, the group “amino acid” is present as a linker. However, amino acids are a class of compounds. Is a peptide chain intended or is -NH-C(O)- intended or is something else intended? A clarification is required.
v) Also in L2 the group “C1-C4) alkyl with amino” is unclear. Is an amino substituted alkylene chain (such as, -CH(NH2)-CH2-) intended or is a group such as -NH-CH2- (wherein the N is part of the linking chain) intended?
vi) In claim 2, the definition of L2 as -R(C1-C4)- is unclear. What is intended? This group lacks antecedent basis in claim 1. The definition of R is not known.
vi) In claim 5, the phrase “selected from the group consisting of” is suggested in place of “from follows” to be in proper form. Insertion of the term “and” before the last species is also suggested. See also claim 13.
vii) In claim 12, a pharmaceutical composition necessarily requires the presence of a “pharmaceutically acceptable carrier.” Appropriate correction is required. Also, the term “drug” is unnecessary. Deletion is suggested.

Claims 9-11 provide for the use of a compound, but, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 


In the interest of compact prosecution, Applicants are advised that should they convert these claims to claims directed to a method of treatment, enablement issues would be raised.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668.  The examiner can normally be reached on 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




September 17, 2021

/BRUCK KIFLE/Primary Examiner, Art Unit 1624